
	
		I
		112th CONGRESS
		1st Session
		H. R. 3557
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. King of Iowa (for
			 himself, Mr. Gohmert,
			 Mr. Ross of Florida, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require the country of origin of certain special
		  immigrant religious workers to extend reciprocal immigration treatment to
		  nationals of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Religious Worker Visa Reciprocity Act
			 of 2011.
		2.Requiring
			 reciprocal immigration treatmentSection 204(a)(1)(G) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(G)) is amended by adding at the end the
			 following:
			
				(iii)Beginning on October 1, 2012, no petition
				may be approved for classification of an alien as a special immigrant under
				section 101(a)(27)(C) if the Secretary of Homeland Security has determined that
				the country of the alien’s nationality—
					(I)is identified as a Country of
				Particular Concern or a country where religious freedom is of
				significant interest in the 2010 International Religious Freedom Report;
				or
					(II)does not extend reciprocal
				immigration treatment to nationals of the United States who are seeking
				resident status in order to work in a religious vocation or
				occupation.
					.
		
